Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re. claims 1 and 11: the closest prior art reference is Hwang et al. (US 2008/0053642 A1) 

Re. claims 1 and 11: Hwang discloses an electronic device, comprising:
a housing (60) at least partially defining an internal cavity (cavity housing 28) with a shroud (24, 26 combined) extending from the housing, wherein the housing defines a first subset of air vents (outer periphery of 20) and a second subset of air vents (220), and wherein the shroud defines an aperture (central hole of 26) through the shroud to the internal cavity; (see fig. 1, 2; para. 0014-0016)
a circuit board (para. 0014)
a fan assembly (28) disposed within the internal cavity of the housing; and (see fig, 1, 2; para. 0020-0022)
a fin stack (30) at least partially disposed about the fan assembly along the second subset of air vents (220). (see fig. 1; para. 0018-0021)

Hwang and the remaining prior art fails to disclose:
wherein the shroud is formed extending from the housing radially inward of the first subset of air vents

One of ordinary skill in the art would not have been motivated to modify the shroud to extend from the housing radially inward of the first subset of air vents. Doing so would not have provided any benefit to the apparatus of Hwang and may have restricted the airflow through the fan.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 19, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835